Citation Nr: 0836792	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-42 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder. 

2. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1979 to April 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2004 and April 2005 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2008, the veteran withdrew his request for a hearing 
before the Board.

The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The reopened claim of service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in July 2001, the RO denied a claim 
of service connection for an acquired psychiatric disorder 
other than post-traumatic stress disorder; after the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination. 

2. The additional evidence presented since the rating 
decision in July 2001 by the RO relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim. 



3. The veteran did not engage in combat and there is no 
credible supporting evidence, including the service records 
or from other sources other than the service records, that 
the claimed in-service stressors occurred, and the medical 
evidence does not support a finding that post-traumatic 
stress disorder is related to service. 


CONCLUSIONS OF LAW

1. The rating decision of July 2001 by the RO, denying the 
claim of service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder, became 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008).

2. The additional evidence presented since the rating 
decision by the RO in July 2001, denying the claim of service 
connection for an acquired psychiatric disorder, other than 
post-traumatic stress disorder, is new and material, and the 
claim of service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2007).

3. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

New and Material Evidence Claim

The RO provided pre- adjudication VCAA notice by a letter, 
dated in June 2004.  The veteran was notified that new and 
material was needed to reopen the claim of service connection 
for an acquired psychiatric disorder other than post-
traumatic stress disorder, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim was previously denied, that is, the lack of evidence of 
a psychiatric disability within one year from service 
discharge and evidence linking a current psychiatric 
disability to service.  As the veteran's application to 
reopen the claim of service connection for an acquired 
psychiatric disorder other than pos-traumatic stress disorder 
is granted, in light of the favorable disposition, that is, 
the reopening of the claim of service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder, the only matter resolved in this decision 
with respect to this claim, further discussion here of 
compliance with the VCAA with regard to the claim to reopen 
is not necessary.



Post-traumatic Stress Disorder 

The RO provided pre- adjudication VCAA notice by a letter, 
dated in November 2004.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection for post-traumatic stress disorder, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current 
disabilities and the injury or disease or event, causing an 
injury or disease, during service.  The notice included a 
PTSD questionnaire.  The veteran was informed that he should 
provide a complete detailed description of any in-service 
traumatic event to include the names of those involved, 
dates, and places during which the incidents occurred. 

The veteran was informed that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
included the provision for the effective date of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claims, except for the degree 
of disability assignable).

To the extent that the VCAA notice omitted the degree of 
disability assignable the content of the notice was 
deficient, but as the claim of service connection for 
post-traumatic stress disorder is denied no disability rating 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
content error as to degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service personnel and 
treatment records, VA records, private medical records, and 
records of the Social Security Administration.  VA notified 
the veteran that evidence from sources other than the 
veteran's service records may constitute credible supporting 
evidence of the stressor.  38 C.F.R. § 3.304(f). 

The duty to assist further includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  As for the claim of 
service connection for post-traumatic stress disorder, an 
examination is not required because there is no indication 
that the claimed disability may be associated with service 
and the competent medical evidence of record is sufficient to 
make a decision on the claim.  For these reasons, development 
for a VA medical examination is not warranted.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4)(i).

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

Procedural and Factual Background

In a rating decision in July 2001, the RO denied the claim of 
service connection for an acquired psychiatric disorder, 
variously diagnosed as schizoaffective disorder and bipolar 
disorder. 

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, the 
veteran did not appeal the adverse determination and the 
determination became final by operation of law based on the 
evidence record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §3.104. 

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in July 2001 is summarized as 
follows:  

The service personnel records show that the veteran was 
discharged from service because of marginal or substandard 
performance. 

The service treatment records show that on entrance 
examination the veteran denied having had a nervous condition 
and the remainder of the service treatment records contain no 
complaint, finding, history, treatment, or diagnosis of a 
psychiatric illness.  

After service, VA records disclose that in April 1999 the 
veteran was hospitalized for psychiatric treatment.  History 
included diagnoses of schizoaffective disorder, bipolar 
disorder, and borderline personality disorder.  On discharge 
from the hospital in July 1999, the pertinent diagnosis was 
organic affective disorder.  On admission to VA vocational 
rehabilitation in November 1999, the diagnoses were bipolar 
disorder and depression. 

Current Application

Although the prior rating decision of July 2001, by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108. 

The veteran's application to reopen the claim of service 
connection was received in February 2002.  

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence that an acquired psychiatric disorder other than 
post-traumatic stress disorder was incurred in or aggravated 
by service. 

Additional Evidence and Analysis  

The additional evidence, in part, presented since the rating 
decision in July 2001 consists of the following:

Private medical records show that in December 1978 the 
veteran was hospitalized for psychiatric evaluation after he 
was arrested for disturbing the peace and brought to the 
hospital by the police.  History included several weeks of 
disturbing behavior. The admission diagnoses were borderline 
personality disorder and schizoaffective disorder.  The final 
diagnoses were paranoid personality disorder and acute 
psychotic episode.  The veteran was discharged from the 
hospital in January 1979, seventeen days before he entered 
the service. 

VA and private medical records, covering the period from 
February 1984 to July 2007, document diagnoses of manic 
depression, schizoaffective disorder, bipolar disorder, 
organic affective disorder, and schizophrenia.  The most 
recent diagnoses by VA were schizoaffective disorder and 
bipolar disorder. 

In May 2005, a VA psychologist expressed the opinion that the 
veteran most likely had a pre-existing condition that was 
made worse by his military experience.  

The evidence of psychiatric hospitalization in December 1978 
and in January 1979, prior to service, combined with the 
opinion of a VA psychologist that the veteran most likely had 
a pre-existing condition that was made worse by his military 
experience is new and material evidence because the evidence 
relates to an unestablished fact necessary to substantiate 
the claim, that is, evidence that the veteran's may have a 
psychiatric disorder that was incurred in or aggravated by 
service.  The absence of evidence that etiologically linked 
the veteran's psychiatric disorder, variously diagnosed, to 
service was the basis for the previous denial of the claim.  
Accordingly, the claim of service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Post-Traumatic Stress Disorder 

Principles of Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

If a claim of post-traumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f). 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f); VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 17, Developing Claims for Service Connection for 
PTSD Based on Personal Trauma; Patton v. West, 12 Vet. App. 
272, 280 (1999).

Factual Background

The service personnel records show that the veteran had 
peacetime service.  The records show that the veteran was 
discharged from service because he failed to follow 
instructions, his attitude and performance were substandard, 
and he was a disruptive influence on his peers. 

The service treatment records do not contain a complaint, 
finding, history, treatment, or diagnosis of post-traumatic 
stress disorder or of in-service stressor. 

Private medical records before service document several 
psychiatric diagnoses, but not a diagnosis of post-traumatic 
stress disorder.  After service, in May 1987, the veteran 
stated that he was discharged from service because of 
fighting.  In January 1990, the veteran stated he was 
sexually abused before service.  VA records, dated in January 
2004, included a diagnosis of post-traumatic stress disorder 
in 1999.  In November 2004, it was reported that the 
veteran's post-traumatic stress disorder originated from 
childhood trauma.  

In a statement in December 2004, the veteran stated that he 
was beaten up by his platoon sergeant in service, that he was 
threatened with physical assault and rape on several 
occasions while in basic training, and that he was abused by 
his superiors.

In October 2006, the veteran stated that his platoon sergeant 
yelled at him and threatened him with physical assault.  

Analysis

On the basis of the service treatment records, post-traumatic 
stress disorder was not affirmatively shown during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To the extent that the veteran declares that he has post-
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, 


under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Although the record contains a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element required in order to 
establish service connection.  In addition to the diagnosis, 
there must be credible supporting evidence that the claimed 
in-service stressor occurred. 

Since the veteran did not serve in combat, the record must 
contain credible supporting evidence that the non-combat 
stressors actually occurred, and the veteran's statements 
alone are not sufficient to establish the occurrence of the 
claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  



As for the in-service stressors, the veteran alleges that he 
was beaten up by his platoon sergeant in service and that he 
was threatened with physical assault and rape on several 
occasions while in basic training.  There is no credible 
supporting evidence from the service treatment or personnel 
records or from sources other than the service records, that 
the in-service stressors actually occurred.

As for the diagnosis of post-traumatic stress after service, 
the diagnosis was associated with childhood trauma, not with 
an in-service stressor, which opposes, rather than supports, 
the claim.  

Since there is no credible evidence that any alleged in-
service stressor actually occurred and since the diagnosis of 
post-traumatic stress disorder is not predicated on in-
service stressors, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has been presented, the claim of 
service connection for an acquired psychiatric disorder other 
than post-traumatic stress disorder is reopened, and to this 
extent only the appeal is granted.

Service connection for post-traumatic stress disorder is 
denied.


REMAND

As the record indicates a possible association between the 
pre-service psychiatric condition and the veteran's failure 
to adjust to military service and as the medical evidence of 
record is insufficient to decide the claim, further 
evidentiary development under the duty to assist, 38 C.F.R. § 
3.159(c)(4), is needed.  Accordingly, the case is REMANDED 
for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether it is at least as 
likely as not that current psychiatric 
illness, variously diagnosed as 
schizoaffective disorder or bipolar 
disorder, is related to service.  The 
claims folder must be made available to 
the examiner for review.

The examiner is asked to address the 
following questions: 

a). Whether the records of private 
psychiatric hospitalization before 
service from December 1978 to January 
1979 support a well-reasoned 
conclusion, considering accepted 
medical principles, that the veteran 
had a pre-existing psychiatric disorder 
before service.  And, if so, did the 
pre-existing psychiatric disorder 
permanently increase in severity beyond 
the natural progression of the 
condition during service, that is, was 
there a permanent worsening of the 
underlying condition as contrasted with 
a temporary worsening of symptoms, 
considering that no psychiatric 
symptoms were documented during 
service, although the veteran was 
separated from service because he did 
not adjust to the military, and after 
service the first post-service 
documentation of psychiatric symptoms 
was in 1984, five years later?  



b). Does the current psychiatric 
illness, variously diagnosed as 
schizoaffective disorder or bipolar 
disorder, represent a progression of 
the pre-service pathology, a correction 
of an error in the prior diagnosis, or 
development of a new and separate 
illness?

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided 
that it is as medically sound to find 
in favor of one conclusion as it is to 
find against the same conclusion.  

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


